--------------------------------------------------------------------------------

EXHIBIT 10.1

PROMISSORY NOTE

(BRIDGE LOAN FACILITY)

U.S. 2,500,000.00

February 8, 2008

FOR VALUE RECEIVED, COLOMBIA GOLDFIELDS LTD. ("CG") a corporation organized and
existing under the laws of Ontario, Canada, hereby promise to pay to Global
Resource Fund (the "Lender"), at its office at M&C Corporate Services Limited,
PO Box 309GT, Ugland House, South Church Street, George Town, Grand Cayman,
Cayman Islands, or at such other place as the Lender may from time to time
designate in writing, the principal sum of U.S. TWO MILLION FIVE HUNDRED
THOUSAND DOLLARS (US $2,500,000) on July 31, 2008 (the "Maturity Date").
Interest shall accrue on the unpaid principal amount hereof at the rate of 12.5%
per annum, calculated on the basis of a year of 360 days for the actual number
of days elapsed, and shall be paid monthly in arrears on the last day of each
month, commencing February 29, 2008. The principal shall be paid in a single
payment on or before the Maturity Date, and shall be subject to mandatory
prepayments as set forth below, Any amount due for payment hereunder which falls
due on a day which is not a Business Day shall be payable on the next succeeding
Business Day and the amount due will be adjusted accordingly by an appropriate
rate of interest to be agreed between us. "Business Day" means a day on which
Banks in Toronto and New York are open for a full day's business.

This Note is evidence of a bridge loan made by the Lender to the Borrower in the
amount of $2,500,000 (the "Bridge Loan"). The Borrower's obligations hereunder
are secured by:

a)

The joint and several Guaranty (the "Guaranty") of RNC (Colombia) Limited
("RNC"), Gavilan Minerales S.A. ("Gavilan") and Cia Minera de Caldas S.A.
("Caldas" and together with RNC and Gavilan, the ''Guarantors")

b)

The Guaranty shall in turn be secured by:

A pledge by RNC of 100% of the shares held by it in Caldas pursuant to the terms
of a Pledge Agreement with respect thereto (the "RNC Pledge Agreement");
notwithstanding the foregoing, the physical delivery of the Caldas shares may be
delivered post closing on a best efforts basis by RNC; and

c)

A pledge by CG of 100% of the shares held by it in RNC and Gavilan (the "CG
Pledge Agreement"); notwithstanding the foregoing, the physical delivery of the
Gavilan shares may be delivered post closing on a best efforts basis by CG.

This Note, Guaranty, the RNC Pledge Agreement, and the CG Pledge Agreement and
all related and supporting documents and agreements, are hereinafter referred to
as the "Transaction Documents" and each and every obligation of the Borrower and
the Guarantors under the Transaction Documents are hereinafter referred to as
the "Obligations", and the Borrower and the Guarantors are hereinafter referred
to collectively as the "Obligors".

--------------------------------------------------------------------------------

Optional prepayments.

The Borrower may prepay amounts hereunder in increments of $500,000 without
premium or penalty on 5 days prior written notice. Any amount prepaid hereunder
may not be re-borrowed.

Mandatory Prepayments.

As soon as possible, and in any event within five (5) Business Days after the
occurrence of a Mandatory Prepayment Event (as defined below), the Borrower
shall prepay this Note in the amount required by such event, as set forth below
(each a "Mandatory Prepayment"). Each of the following shall constitute a
"Mandatory Prepayment Event":



(i)         any of the Borrower or the Guarantors shall issue any debt or
equity, with such Mandatory Prepayment equal to the net proceeds of any such
issuance;

(ii)         (a)any person together with all affiliates and associates of such
person (other than the Borrower), shall become the beneficial owner, directly or
indirectly, of securities of RNC, Gavilan or Caldas representing 51% or more of
the combined voting power of their then outstanding securities having the right
to vote in an election of their Board of Directors; or (b) persons who
constitute any of their Board of Directors as of the date hereof cease for any
reason, including, without limitation, as a result of a tender offer, proxy
contest, merger or similar transaction, to constitute at least a majority of the
such Board of Directors; or (c) the Board of Directors and the stockholders of
the Guarantors (if required) shall approve (i) any consolidation or merger where
the stockholders of the Guarantor, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own, directly or indirectly, shares representing in the aggregate at least 51%
or more of the voting shares of the corporation issuing cash or securities in
the consolidation or merger (or of its ultimate parent corporation, if any),
(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of either Borrower or any Guarantor, (iii)
any plan or proposal for the liquidation or dissolution of any Obligor; in any
such event, such Mandatory Prepayment shall be in the total outstanding amount
of this Note together with all accrued but unpaid interest thereon. Any of the
foregoing is herein defined as a "Change of Control".

Affirmative Covenants.

Each Obligor shall, unless waived in writing:



(a)

Financial Reporting. Furnish the Lender with the following statements and
reports: (i) within 120 days after the end of each Fiscal Year, a copy of its
audited consolidated financial statements and the auditors' reports thereon and
if reasonably requested, the consolidating internally prepared worksheets of the
Borrower and its subsidiaries; (ii) within 45 days after the end of each Fiscal
Quarter, a copy of its unaudited consolidated financial statements with respect
thereto. Notwithstanding the foregoing, the reporting requirements set forth in
this paragraph (a) shall be deemed met by the timely compliance with Borrower's
reporting obligations imposed by the TSX in connection with Borrower's status as
a publicly traded company.

--------------------------------------------------------------------------------



(b)

Corporate Existence; Conduct of Business. (i) Preserve and maintain its legal
existence in good standing, (ii) conduct its business in such a manner so as to
comply in all respects with all material and applicable law, so as to observe
and perform in all respects all its material obligations under leases, licences
and agreements necessary for the proper conduct of its business and so as to
preserve and protect its material property and assets and the earnings, income
and profits there from, (iii) perform all obligations incidental to any trust
imposed upon it by statute and ensure that any breaches of the said obligations
and the consequences of any such breach shall be promptly remedied and (iv) in
accordance with Borrower's previous disclosures to Lender, obtain and maintain
all material governmental consents necessary for the operation of its business.

(c)

Use of Proceeds. Apply the proceeds of the Bridge Loan to the Borrower's
acquisition of the Marmato Gold Development Project and to general working
capital purposes.

(d)

Insurance. Maintain with financially sound and reputable insurers, insurance
with respect to the properties and business of the Obligors against loss,
damage, risk or liability of the kinds customarily insured against by Persons
carrying on a similar business, including business interruption insurance.

(e)

Taxes. Each Obligor shall pay all taxes, rates, government fees and dues levied,
assessed or imposed upon it and upon its property or assets or any part thereof,
as and when the same become due and payable (save and except when and so long as
the validity of any such taxes, rates, fees, dues, levies, assessments or
imposts is being contested in good faith by appropriate proceedings and adequate
reserves shall have been set aside in the books of the relevant Obligor), and
such Obligor shall deliver to the Lender, when requested, written evidence of
such payments.

(f)

Inspection of Assets and Operations. Permit representatives of the Lender to
inspect the Borrower's operations and for that purpose to enter on Borrower's
property during reasonable business hours and upon reasonable notice; provided,
however, if a Default has occurred and is continuing, the foregoing limitation
with respect to reasonable business hours and reasonable notice shall not apply.

(g)

Books and Records. Keep proper books of account and records covering all its
business and affairs on a current basis, make full, true and correct entries of
its transactions in such books, set aside on its books from its earnings all
such proper reserves as required by generally accepted accounting principles and
permit representatives of the Lender to inspect such books of account, records
and documents and to make copies there from during reasonable business hours and
upon reasonable notice and to discuss the affairs, finances and accounts of the
Obligors with the officers of the Obligors and their auditors during reasonable
business hours and upon reasonable notice; provided, however, if a Default has
occurred and is continuing, the foregoing limitation with respect to reasonable
business hours and reasonable notice shall not apply.

--------------------------------------------------------------------------------

(h)

Notices. Promptly notify the Lender (i) of the occurrence of any Event of
Default, or event which with notice or the passage of time or both would become
an Event of Default; (ii) of any matter including (A) breach or non-performance
of, or any default under, a material contractual obligation of any of the
Obligors by one of the Obligors, (B) any material dispute, litigation,
investigation, proceeding or suspension of or before any Official Body affecting
any of the Obligors, and including specifically any information, correspondence
or decision made by or on behalf of the regulatory bodies responsible for the
issuance or administration of any operating permit; or (C) the commencement of,
or any material development in, any litigation or proceeding affecting any of
the Obligors, in each case which has or could reasonably be expected to have a
material adverse effect; and (iii) of the issuance of any shares of the Obligors
or their Subsidiaries. All notices hereunder shall be sent by regular mail or
overnight courier; if to the Lender at the address set forth above, with a copy
to Auramet Trading, LLC 2 Executive Dr. Fort Lee, New Jersey 07024 and if to the
Borrower at the address set forth above.

(i)

Environmental Compliance. Use and operate all of its facilities and property in
compliance with all material and applicable environmental laws applicable to
such facilities and property, keep all permits, approvals, certificates,
licenses and other authorizations relating to environmental matters and
necessary for the operation of its business in effect and remain in material
compliance therewith.

Restrictive Covenants.

Neither the Borrower nor any Guarantor shall , unless waived in writing by the
Lender;



(j)

Liens. Enter into or grant, create, assume or suffer to exist any lien affecting
the shares of stock pledged as collateral for the Loan.

(k)

Indebtedness. Incur, assume or otherwise permit any indebtedness for borrowed
money. For the sake of clarity, this restrictive covenant shall not apply to the
purchase obligations created upon the Borrower and the Guarantors agreeing to
purchase mining claims and properties associated with their Columbian
development projects.

Any of the following events shall be "Events of Default" hereunder:

(a)         the Borrower shall fail to make any payment of principal or interest
with respect to the Bridge Loan, when and as the same shall become due and
payable; or

(b)         the Obligors shall fail to pay any other amount (other than an
amount referred to in paragraph (a) above) payable by them hereunder or under
the Transaction Documents when and as the same shall become due and payable, and
such failure shall continue un-remedied for a period of five or more days; or

 

--------------------------------------------------------------------------------

(c)         any representation or warranty made or deemed made by or on behalf
of any Obligor in or in connection with the Transaction Documents, or any
amendment or modification thereof, or in any report, certificate, financial
statement or other document at any time furnished pursuant to or in connection
with any thereof, shall prove to have been incorrect in any material respect
when made or deemed made; or

(d)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Obligor, or the debts or of a substantial part of the assets
of any of them, under any bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Obligor, or for
a substantial part of the assets of either of them, and, in any such case, such
proceeding or petition shall continue un-dismissed for a period of 60 or more
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

(e)         any Obligor shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (i) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Obligor or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or

(f)         any Obligor shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due; or

(g)         one or more judgments for the payment of money in an aggregate
amount in excess of $50,000 shall be rendered against any Obligor and the same
shall remain un-discharged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Obligor to
enforce any such judgment; or

(h)         any Transaction Document shall be canceled, terminated, revoked or
rescinded (or any notice of such cancellation, termination, revocation or
recession shall be given) otherwise than with the express prior written
agreement, consent or approval of the Lender; or any action at law, suit in
equity or other legal proceeding to cancel, revoke, or rescind any Transaction
Document shall be commenced by or on behalf of any Obligor, or by any court or
any other governmental or regulatory authority or agency of competent
jurisdiction; or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or shall issue
a judgment, order decree or ruling to the effect that, any one or more of the
Transaction Documents or any one or more of the obligations of any Obligor
thereunder are illegal, invalid or unenforceable in accordance with the terms
thereof;

--------------------------------------------------------------------------------

Upon the occurrence of any Event of Default (other than an Event of Default with
respect to the Borrower described in paragraph (d) or (e) above, and at any time
thereafter during the continuance of such Event of Default, the Lender may
declare the balance of the Bridge Loan then outstanding to be due and payable in
full, and thereupon the principal of the Bridge Loan shall be due and payable
immediately, together with accrued interest thereon and all fees and other
obligations of Borrower accrued hereunder, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any Event of Default described in paragraph (d) or (e) above, the
balance of the Bridge Loan then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
Following such declaration or automatic acceleration, the Lender may exercise
any and all rights available to it under applicable laws, including the right to
proceed against any Obligor or collateral pursuant to any applicable Transaction
Document, or to set off any amounts due hereunder against any amounts due by the
Lender under any metal sales contract, hedge contract or otherwise. Lender shall
be under no obligation to pursue one remedy over another and may pursue all or
any of such remedies, the Borrower waiving any right to assert the concept of
marshalling. From and after the occurrence of an Event of Default, this Note
shall bear interest at 15% per annum.

This Note may be assigned by the Lender for financing purposes and the Lender
and each such assignee shall be a "Beneficiary" hereunder and under the
Transaction Documents".

This Note shall be governed by, and construed in accordance with, the laws of
New York.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower have caused this Note to be duly executed under
seal by its authorized officer as of the day and year first above written.

COLOMBIA GOLDFIELDS LTD.

By: /s/ James Kopperson                      
       Name: James Kopperson
       Title: CFO 
 

 

--------------------------------------------------------------------------------